Citation Nr: 1455664	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  11-07 894	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1964 to August 1969, and from November 1970 to September 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  


FINDING OF FACT

The Veteran's left knee disability did not have its onset during military service and is not otherwise related to active duty or to a service-connected disability; left knee arthritis did not manifest to a compensable degree within one year of discharge from service.  


CONCLUSION OF LAW

The Veteran does not have a left knee disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.310 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As to any error that may exist with regard to the notice provided to him/her, the claimant has the burden of demonstrating that a notice error occurred and that the error was prejudicial to the claim.  See Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).   

In January 2010, the RO received the Veteran's claim for an increased rating for what he described as bilateral knee problems.  In a letter dated in February 2010, the RO responded, noting that the Veteran was only service connected for a right knee disability.  Among other things, the RO indicated that it was construing the Veteran's statement as a request for service connection for a left knee disorder.  In that letter, the Veteran was notified of the evidence required to substantiate his service connection claim.  That letter advised the Veteran of the information already in the possession of VA and any evidence VA would obtain on his behalf, as well as all evidence that the Veteran was responsible for providing to VA, including any records not in the possession of a Federal agency.  Thus, the Board finds that the Veteran has been provided with adequate VCAA notice and was afforded a meaningful opportunity to participate in the development of his claim.  Further, neither the Veteran nor his representative raised an issue with regard to the adequacy of notice provided in this case. 

Regarding the duty to assist, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied. All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his service treatment records (STRs), VA treatment records, VA examination reports, and lay statement in support of his claim.  The Veteran has not identified any outstanding evidence and the Board is aware of none. 

II. Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2014).

In the instant case, the record shows that the Veteran has a diagnosis of osteoarthritis in the left knee.  Upon review of the record, the Board finds that service connection for a left knee disorder on either a direct basis or a presumptive basis is not warranted.  While the Veteran's service treatment records (STRs) indicate complaints regarding the Veteran's right knee, they do not contain any mention of complaint or treatment for a left knee condition; nor did the Veteran report any issue concerning his left knee upon separation from service.  Further, a VA treatment record dated September 23, 1988, three years after the Veteran separated from service, shows that the Veteran underwent a radiology study of both knees and that the results of that examination were normal.  Finally, no medical provider has linked the Veteran's osteoarthritis of the left knee directly to service.  In short, there is no basis upon which to conclude the Veteran's left knee disability is in any way directly attributable to service; nor is there any evidence to suggest that the Veteran's left knee condition manifested itself within one year of discharge from service.  See 38 C.F.R. §§ 3.307, 3.309. 

Turning to the question of whether the Veteran's internal derangement of the right knee may have caused or aggravated the Veteran's arthritis of the left knee, the relevant evidence of record shows that in June 2003, the Veteran reported for a VA medical examination in which the VA clinician found objective evidence of crepitus and popping to the left knee, but no objective evidence of painful motion edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.

In April 2010, the Veteran was afforded a VA medical examination with regards to his claim for, among other things, his claimed left knee disability.  The examiner found no laxity of the left knee with the anterior, posterior, and lateral ligaments all appearing to be intact.  Knee range of motion was noted as 0-90 degrees without pain after three repetitions.  The examiner did not find any tenderness of the knee; nor did there appear to be any muscular atrophy.  The examiner also noted that X-rays taken in March 2010 showed early degenerative changes in the left knee.  

In November 2012, the Veteran was afforded a VA examination with regards to, among other things, his left knee disability.  The examiner noted a torn meniscus in the right knee and mild osteoarthritis in both knees.  The Veteran denied injury to the left knee and described the pain in his left knee as 4-5 out of 10.  The Veteran asserted that his pain was constant and had been ongoing for two to three years.  The examiner recorded the Veteran's range of motion to be 140 degrees flexion with no objective evidence of pain and zero degrees extension with no objective evidence of pain.  The Veteran was able to perform repetitive use testing with the same full range of motion.  The Veteran exhibited normal strength in his left knee and the examiner opined that the Veteran suffered no functional loss in that knee.

On May 16, 2014, the Veteran was, again, afforded a VA examination, this time in regards to the etiology of his left knee arthritis.  After a physical examination and review of the record, the examiner opined that the Veteran's left knee arthritis was less likely than not proximately due to or the result of the Veteran's service-connected right knee disability.  Specifically, the examiner cited to medical treatise evidence stating that osteoarthritis is the most commonly encountered rheumatic disorder and the major cause of disability was reduced activity after 50 years of age.  Particularly, the examiner noted that evidence of osteoarthritis is found in up to 85 percent of people older than 65 years of age.  The examiner noted that the Veteran has arthritis in both knees and both hands, and, as such, his arthritis was not likely etiologically linked to his active service or caused or aggravated by his service-connected disabilities.  

Upon review of the evidence of record, the Board also finds no basis upon which to award service connection for a left knee disability as secondary to service-connected internal derangement of the right knee.  Particularly, the Board finds the May 2014 VA examination report to be especially probative as the examiner conducted an in-person examination and provided supporting medical rationale for her opinion that the Veteran's arthritis is not etiologically linked to service.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (stating that an adequate medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  In fact, a review of the record does not reveal any medical opinion that argues a contrary etiological opinion in this case.  

While the Veteran states his belief that his left knee condition has been caused or aggravated by his derangement of the right knee, the Board notes that etiology of dysfunctions and disorders is a medical determination. See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir. 2007).  Here, the Veteran, as a lay person, without medical training and expertise, is not competent to make an etiological conclusion regarding the cause of his left knee arthritis.  On the contrary, the May 2014 VA examiner is a medical professional, able to review the overall record, including the Veteran's history and opinions, before providing a medical opinion regarding the etiology of the Veteran's disability.  See id.  

In conclusion, after a review of the entire record, because the weight of the evidence is against a finding that the Veteran's osteoarthritis of the left knee was caused or aggravated by service-connected disability, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disability.  38 C.F.R. § 3.310.   In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for a left knee disability is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


